775 F.2d 998
The PEOPLE OF the STATE OF CALIFORNIA ex rel, John VAN DEKAMP, Attorney General of the State of California,Plaintiff-Appellee,v.The TAHOE REGIONAL PLANNING AGENCY, a separate legal entitycreated by Bi-State Compact, Defendant-Appellant,Tahoe Shorezone Representation, a Nevada corporation,Intervenor-Appellant.
No. 84-2450.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted May 15, 1985.Decided July 22, 1985.As Amended Oct. 31, 1985.

1
John K. Van de Kamp, Atty. Gen., N. Gregory Taylor, Asst. Atty. Gen., Richard M. Skinner, Deputy Atty. Gen., Sacramento, Cal., E. Clement Shute, Shute, Mihaly & Weinberger, San Francisco, Cal., for plaintiff-appellee.


2
William T. Chidlaw, Law Offices of William T. Chidlaw, Sacramento, Cal., for intervenor-appellant.


3
Prior Report:  766 F.2d 1319 (9th Cir.1985).


4
Before ANDERSON AND CANBY, Circuit Judges and NIELSEN,* District Judge.

ORDER

5
The panel orders the following amendment to its opinion in this case, filed July 22, 1985:


6
Replace the language at page 9, lines 16-18, which states:


7
The proposed TRPA Regional Plan will require the installation of best management practices on all shorezone property.


8
with the following:


9
TRPA's goals include ultimately putting best management practices in place for all land in the Lake Tahoe region.


10
The petition for rehearing is denied.



*
 The Honorable Leland C. Nielsen, United States District Judge for the Southern District of California, sitting by designation